        Case: 3:20-cv-00592-jdp Document #: 20 Filed: 11/23/20 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 KEVIN OMAR HARPER,

                              Plaintiff,
        v.                                                        OPINION and ORDER

 SGT. TERRENCE JUDD,                                                   20-cv-592-jdp
 ANTHONY REED, FISHER, and JOE NIESL,

                              Defendants.


       Pro se plaintiff Kevin Omar Harper alleges that prison staff at Columbia Correctional

Institution sexually harassed him, failed to protect him from harm, and retaliated against him.

In a previous order, I concluded that Harper could proceed on claims against several defendants

under the constitution and state law. But I dismissed Harper’s claims against supervisory staff

and prison staff involved in a disciplinary hearing because Harper’s allegations did not state a

claim for relief against those defendants.

       Harper has filed a motion for reconsideration of the dismissal of: Brian Gustke (security

director); Sue Novak (the warden); Lucas Weber (deputy warden); Sergeant Lohman-Peterson

(inmate advocate); and Robyn Loden (lieutenant and hearing officer). Dkt. 16. Harper includes

several new allegations about his conditions of confinement in segregation, which he says are

sufficient to state a due process claim against the dismissed defendants. He also alleges that

these defendants retaliated against him. Because Harper’s new allegations are insufficient to

state any claim against the dismissed defendants, I will deny his motion.



                                             ANALYSIS

       In his complaint, Harper sought to proceed on due process claims arising out of the
        Case: 3:20-cv-00592-jdp Document #: 20 Filed: 11/23/20 Page 2 of 5




disciplinary hearing that Harper received for the conduct report issued by defendant Terrence

Judd. Harper had argued that the following were violations of his due process rights, among

other things:

           •    Gustke’s refusal to process Harper’s requests to produce witnesses and evidence

                at his hearing and appeal;

           •    Lohman-Peterson’s refusal to gather evidence and secure witnesses in her role

                as inmate advocate;

           •    Loden’s and Gustke’s refusal to give plaintiff a fair hearing; and

           •    Novak’s and Weber’s refusal to reverse the hearing decision.

In the screening order, I concluded that Harper’s allegations did not state a due process claim

because his 60-day confinement in disciplinary segregation was not sufficient to trigger due

process protections. I explained that a prisoner’s placement in segregation may create a liberty

interest if the length of segregated confinement is substantial and the conditions of

confinement are unusually harsh. Marion v. Columbia Correctional Institution, 559 F.3d 693, 697

(7th Cir. 2009). See also Townsend v. Cooper, 759 F.3d 678, 687 (7th Cir. 2014). Because

Harper’s segregation term was not substantial and he had not alleged that the conditions were

unusually harsh, his stay in segregation did not deprive him of a liberty interest.

       Harper alleges in his motion for reconsideration that the conditions during his 60-day

stay in segregation were harsh. He says that he had to endure:

           •    being double celled in a cell designed for single occupancy;

           •    sleeping on the floor;

           •    receiving painful bites by bugs and ants;




                                                2
        Case: 3:20-cv-00592-jdp Document #: 20 Filed: 11/23/20 Page 3 of 5




           •   suffering an asthma attack because he did not have ready access to his emergency

               asthma inhaler;

           •   having his cell searched repeatedly;

           •   having foul water seep into his cell from other inmates flooding their cells and

               not having cleaning supplies; and

           •   being deprived of treatment for his migraines.

Harper argues that because these conditions are significantly worse than the conditions in

general population, his 60-day confinement in segregation was sufficient to trigger due process

protections.

       An inmate’s liberty interest in avoiding segregation is limited. Marion, 559 F.3d at 697,

and whether a prisoner has a liberty interest implicated by special confinement depends on

whether the confinement imposed an “atypical and significant hardship on the inmate in

relation to the ordinary incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 484 (1995).

As I explained previously, Harper’s short-term confinement in segregation would not trigger

due process protections unless his conditions were extreme and deviated substantially from the

ordinary conditions of prison. See Hardaway v. Meyerhoff, 734 F.3d 740, 743–44 (7th Cir. 2013)

(six-month confinement in segregation does not implicate due process unless conditions are

“extreme” and “exceptionally harsh”); Marion, 559 F.3d at 698 (six months in segregation,

standing alone, does not trigger due process rights).

       The Supreme Court has held that an indefinite placement in an environment designed

to deprive a prisoner of human contact and sensory stimuli would implicate the due process

clause. Wilkinson v. Austin, 545 U.S. 209, 224 (2005). The due process clause would also be

implicated by an involuntary transfer of a state prisoner to a mental hospital for mandatory


                                               3
        Case: 3:20-cv-00592-jdp Document #: 20 Filed: 11/23/20 Page 4 of 5




behavioral modification treatment. Vitek v. Jones, 445 U.S. 480, 487–488 (1980). Both of those

situations involve a major change in the conditions of confinement. But Harper’s allegations

do not suggest that the change in his conditions was comparably extreme, such that he was

deprived of a liberty interest protected by constitutional due process.

       Most of Harper’s allegations concern conditions that affected him on a temporary or

occasional basis, such as cell searches, flooded cells, and a single asthma attack. Other

conditions about which Harper complains were not unique to segregation, such as Harper not

having treatment for migraine headaches. Harper alleges that he was denied headache

treatment for months, not just while he was in segregation. And the conditions that appear to

have been consistent during Harper’s 60-day stay in segregation—being double-celled, having

to sleep on the floor, and being bitten by bugs—were not so extreme as to implicate due process.

Courts within the Seventh Circuit have repeatedly found that similar—and arguably worse—

cell conditions for extended periods were insufficient to create a protected liberty interest. See,

e.g., Hardaway, 734 F.3d at 744 (inmate not deprived of liberty interest when he spent six

months in segregation behind a steel door with a confrontational cellmate and had only weekly

access to shower and prison yard); Thomas v. Ramos, 130 F.3d 754, 757–8 (7th Cir. 1997)

(placement in disciplinary segregation with another prisoner in single cell for 70 days, without

access to shower or prison yard, not “atypical and significant deprivation”); McCoy v. Atherton,

818 F. App’x 538, 541–42 (7th Cir. 2020) (three-month placement in dirty cell near physically

and mentally ill inmates did not implicate a liberty interest); Obriecht v. Raemisch, 565 Fed.

App’x 535, 539–40 (7th Cir. 2014) (78-day confinement in “deplorable conditions,” including

with mattress placed directly on wet floor, did not implicate a liberty interest); Stallings v. Best,

No. 16 C 11063, 2018 WL 4300488, at *6 (N.D. Ill. Sept. 10, 2018), aff’d, 777 F. App’x 831


                                                 4
        Case: 3:20-cv-00592-jdp Document #: 20 Filed: 11/23/20 Page 5 of 5




(7th Cir. 2019) (no liberty interest based on six-month stay in segregation cell with occasional

cockroaches and rodents); Coleman v. Baldwin, No. 15 C 5596, 2016 WL 537970, at *4 (N.D.

Ill. Feb. 11, 2016) (six-month stay in segregation where prisoner was exposed to insects, mice,

broken windows during winter, and deprivation of his wheelchair and walking cane did not

implicate liberty interest).

       Thus, although the conditions that Harper experienced were no doubt uncomfortable

and difficult, they did not implicate a liberate interest or procedural due process requirements.

       Harper also says in his motion for reconsideration that he wants to add retaliation

claims against the dismissed defendants. But his complaint includes no allegations suggesting

that the dismissed defendants took any actions in retaliation for Harper exercising his

constitutional rights. Accordingly, Harper’s motion will be denied in full.



                                            ORDER

       IT IS ORDERED that plaintiff Kevin Omar Harper’s motion for reconsideration, Dkt.

16, is DENIED.



           Entered November 23, 2020.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               5
